                      Case 2:18-cv-00599-TSZ Document 65 Filed 10/07/19 Page 1 of 3



 1                                                                            District Judge Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   CHERYL BISHOP,                                           No. C18-00599-TSZ

10                               Plaintiff,                   DECLARATION OF JESSE WING IN
                                                              OPPOSITION TO DEFENDANT'S
11                       v.                                   MOTIONS IN LIMINE

12   WILLIAM BARR, ACTING ATTORNEY
     GENERAL, DEPARTMENT OF JUSTICE,                          Noted on Motion Calendar for:
13   ALCOHOL, TOBACCO, FIREARMS &                             Friday, October 11, 2019
     EXPLOSIVES,
14
                                 Defendant.
15

16               I, Jesse Wing, declare as follows:

17               I am one of the attorneys for Plaintiff Cheryl Bishop. I am over the age of 18, and am

18   competent to testify.

19               1.       Exhibit 1 is a true copy of an email chain dated April 6-7, 2016 between Cheryl

20   Bishop, Ronald Turk, Michael Gleysteen, Roger Beasley, and James McDermond—in which

21   Gleysteen takes charge of investigating K-9 issues at the request of Turk.

22               2.       Exhibit 2 is a true copy of excerpts of the deposition of Michael Gleysteen dated

23   October 4, 2017.

24               3.       Exhibit 3 is a true copy of excerpts from the deposition transcript of Rule

25   30(b)(6) deposition of Raphael Martinez dated July 18, 2019.

26               4.       Exhibit 4 is a true copy of an email chain concluding with an email between

27   Roger Beasley and Michael Gleysteen dated April 29, 2016, in which he confirms that that

     DECLARATION OF JESSE WING IN OPPOSITION TO
     DEFENDANT’S MOTIONS IN LIMINE - 1                                             MACDONALD HOAGUE & BAYLESS
                                                                                     705 Second Avenue, Suite 1500
                                                                                        Seattle, Washington 98104
     No. C18-00599-TSZ                                                             Tel 206.622.1604 Fax 206.343.3961
     11256.01 mj076701
                      Case 2:18-cv-00599-TSZ Document 65 Filed 10/07/19 Page 2 of 3



 1   Agent Bishop’s TDY is finalized.

 2               5.       Exhibit 5 is a true copy of an email chain concluding with an email from Cheryl

 3   Bishop to Celinez Nunez dated April 22, 2016, in which she reports that AD Beasley would like

 4   to offer her the TDY and that AD Gleysteen approved of Bishop bringing her K-9 on the TDY.

 5               6.       Exhibit 6 is a true copy of an email chain concluding with emails between

 6   Donald Robinson and John Ryan dated April 7, 2016 about a TDY for Agent Bishop.

 7               7.       Exhibit 7 is a true copy of excerpts from the deposition transcript of Rule

 8   30(b)(6) deposition of Celinez Nunez dated July 8, 2019.

 9               8.       Exhibit 8 is a true copy of excerpts from the deposition transcript of Douglas

10   Dawson dated October 18, 2017.

11               9.       Exhibit 9 is a true copy of Complainant’s Answers and Response to Agency’s

12   Interrogatories, Request for Admissions, and Request for Production of Documents dated August

13   10, 2017.

14               10.      Exhibit 10 is excerpts of Defendant’s Objections and Supplemental Responses to

15   Plaintiff Cheryl Bishop’s Second Set of Discovery to Defendant.

16               11.      Exhibit 12 of Agent Bishop’s Complaint of Workplace Harassment and Character

17   Defamation (dated May 3, 2016).

18               12.      Exhibit 13 is a true copy of Agent Bishop’s Amended Affidavit from the EEOC

19   investigation into Agent Bishop’s racial harassment complaint in 2016.

20               DATED this 7th day of October, 2019, at Seattle, Washington.

21

22                                                      /s/Jesse Wing
                                                        Jesse Wing
23

24

25

26
27

     DECLARATION OF JESSE WING IN OPPOSITION TO
     DEFENDANT’S MOTIONS IN LIMINE - 2                                             MACDONALD HOAGUE & BAYLESS
                                                                                     705 Second Avenue, Suite 1500
                                                                                        Seattle, Washington 98104
     No. C18-00599-TSZ                                                             Tel 206.622.1604 Fax 206.343.3961
     11256.01 mj076701
                     Case 2:18-cv-00599-TSZ Document 65 Filed 10/07/19 Page 3 of 3



 1                                           CERTIFICATE OF SERVICE

 2               I certify that on the date noted below I electronically filed this document entitled

 3   DECLARATION OF JESSE WING IN OPPOSITION TO DEFENDANT'S MOTIONS IN

 4   LIMINE with the Clerk of the Court using the CM/ECF system, which will send notification of

 5   such filing to the following CM/ECF participant(s):

 6               Priscilla T. Chan:      Priscilla.Chan@usdoj.gov
                 Sarah K. Morehead:      Sarah.Morehead@usdoj.gov
 7
                 DATED this 7th day of October, 2019, at Seattle, Washington.
 8
                                                         /s/Jesse Wing
 9
                                                         Jesse Wing, WSBA #27751
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

     DECLARATION OF JESSE WING IN OPPOSITION TO
     DEFENDANT’S MOTIONS IN LIMINE - 3                                                MACDONALD HOAGUE & BAYLESS
                                                                                        705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
     No. C18-00599-TSZ                                                                Tel 206.622.1604 Fax 206.343.3961
     11256.01 mj076701
